Citation Nr: 0426209	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of 
removal of the right lung.

2.  Entitlement to residuals of prostate cancer.

3.  Entitlement to service connection for peripheral 
neuropathy of the feet.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to an increased rating for epidermophytosis 
of the hands, feet, and groin, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active from March 1944 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


The issues of entitlement to service connection for residuals 
of removal of the right lung, and skin cancer and entitlement 
to an increased rating for epidermophytosis of the hands, 
feet, and groin, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prostate cancer was shown approximately 42 years after 
service and has not been shown to be related to the veteran's 
military service.

2.  Peripheral neuropathy of the feet was shown approximately 
55 years after service and has not been shown to be related 
to the veteran's military service.

CONCLUSIONS OF LAW

1.  The veteran's prostate cancer is not the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The veteran's peripheral neuropathy of the feet is not 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from March 1944 to May 
1946.  A review of his service medical records (SMRs) does 
not reflect any evidence problems or complaints associated 
with his prostate gland or neuropathy of the feet.  His May 
1946 separation physical examination reported on several 
problems, to include the veteran's service-connected 
epidermophytosis, but there was no mention of any type of 
problems pertaining to the prostate and/or feet or 
neurological system.  

The veteran submitted a claim for disability compensation 
benefits in October 1946.  He did not mention any problems 
related to his prostate or neuropathy of the feet at that 
time.

The veteran was afforded a VA examination in January 1947.  
No problems with the prostate or neuropathy were reported.  
The neuropsychiatric examination report listed the 
neurological examination as negative except for increased 
flushing of the face, increased perspiration of the hands, 
and slight tremor of the fingers.

VA treatment records for the period from August 1978 to July 
1980 show that the veteran underwent several consultations 
for a number of complaints.  A physical therapy consult from 
August 1978 reported that the veteran complained of back pain 
and numbness in both legs.  The veteran gave a history of a 
laminectomy approximately four years earlier.  He said that 
he experienced pain and numbness of the 3rd and 4th toes of 
the left foot since then.  He also complained of nocturia and 
had difficulties in starting micturation and diminuation of 
the force of his urinary stream.  He saw a physician that 
performed a prostate massage that relieved the symptoms.  The 
impression was prostatitis, and status post laminectomy with 
minimal residual radiculitis causing paraesthesia in the left 
3rd and 4th toes.  

An urologist evaluated the veteran in August 1978.  The 
veteran's prior history of difficulty urinating and prostatic 
massage was noted.  He complained of recent discomfort and 
pain in the lower back.  Another physician thought that the 
back pain was related to prostate enlargement.  The 
assessment was moderate prostatic hypertrophy and old disc 
disease of the spine.  The veteran was to be followed by his 
own urologist.

A neurology consultation was ordered in August 1978 to 
evaluate complaints of increased back pain and numbness in 
both legs.  The consultation noted that the veteran had 
undergone surgical removal of a protruded intervertebral disc 
at the L5-S1 level in 1973.  He had relief of pain but still 
experienced tingling and a numb sensation over several of his 
toes on the left as well as in a discrete area on the sole of 
the foot.  The neurologist associated the residual complaints 
of numbness and tingling to damage to nerve roots.  

The veteran submitted his claim for service connection for, 
inter alia, residuals of prostate cancer and neuropathy of 
the feet in October 2001.

The veteran was afforded a VA examination in January 2002.  
The veteran gave a history of removal of his prostate due to 
cancer in 1988 and removal of his testicles in 1995.  The 
veteran also complained of numbness of his feet.  He said 
that he had been examined by a neurologist and told that he 
had neuropathy.  The examiner said that VA had established 
diagnosis of post-surgical residuals of prostate gland injury 
but he was unclear as to the nature of the injuries from the 
veteran and there were no medical records to review.  The 
veteran's noted residuals were impotence and loss of sex 
drive.  The other pertinent diagnoses were sciatic nerve 
neuralgia, and neuropathy of the feet.  

The veteran's claim was originally denied in April 2002.  The 
RO determined that that there was no evidence in service to 
show that the veteran's prostate cancer or neuropathy of the 
feet was evident in service.  The RO also determined that 
none of the claimed disorders, or residuals thereof, were 
present to a compensable degree within one year after 
service.

The veteran submitted a lengthy description of his several 
medical conditions in May 2002.  He also listed the several 
healthcare providers that had treated him for the conditions.  
In regard to the veteran's prostate cancer and neuropathy of 
the feet there was nothing in the description relating his 
current medical condition to service.  The veteran did not 
allege that any of the claimed conditions originated in 
service or was related to a condition that developed in 
service.  Rather, he gave an explanation of the onset of the 
several conditions, many years after service, and the 
treatment provided by several physicians.

Records and reports from G. Girgis, T. O'Grady, and B. 
Becker, all M.D.s, reflect that the veteran was evaluated for 
complaints of peripheral neuropathy of the feet beginning in 
2001.  The veteran underwent a sural biopsy and had 
electromyograph (EMG) and motor nerve conduction studies.  
The etiology of his peripheral neuropathy remained unclear.  
There was no medical opinion linking the condition to the 
veteran's military service.

Records from S. Kraus, M.D., for the period from March 2001 
to March 2002, noted follow-up care for the veteran's 
urology-related complaints.  There was no evidence linking 
the veteran's prostate cancer, or any residuals from the 
cancer, to the veteran's military service.  

VA treatment records for the period from August 1978 to 
December 1988 were associated with the claims file in October 
2003.  The records do not reflect any treatment for 
complaints related to peripheral neuropathy of the feet.  The 
veteran was treated for prostate-related complaints beginning 
in August 1988 and had a prostate biopsy performed in 
September 1988 that showed a malignancy.  The veteran 
underwent a prostectomy at a private facility that same 
month.

The veteran testified at a Travel Board hearing in May 2004.  
However, his testimony pertained to the issue of entitlement 
to service connection for skin cancer.  The issues of 
residuals of prostate cancer and peripheral neuropathy of the 
feet were not addressed.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, certain 
chronic diseases, including malignant tumors and organic 
disease of the nervous system, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2003) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Service connection may also be established on the basis of 
38 C.F.R. §3.303(b) if a condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service or the applicable 
presumptive period.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case there is no objective evidence of record to show 
that the veteran's prostate cancer and peripheral neuropathy 
of the feet originated in service or is related to his 
military service.  The veteran's prostate cancer was first 
diagnosed in 1988, approximately 42 years after service.  The 
peripheral neuropathy was first evaluated in 2001, 
approximately 55 years after service.  Thus, neither issue 
falls within the one-year presumption provided for malignant 
tumors and organic disease of the nervous system.

The veteran has provided no lay statements of his own, or of 
others, to explain why service connection for these issues is 
in order.  None of the medical evidence of record relates the 
prostate cancer or peripheral neuropathy to the veteran's 
military service.

Without evidence of either claimed disorder being manifest to 
compensable degree within one year of service, or that the 
claimed disorders are related to service, the veteran's claim 
must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits such 
that service connection may be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has issued 
final regulations to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to complete a 
claim in this case.  He has provided the necessary 
information to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), which held in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial and 
favorable decision on a claim for VA benefits.  In this case, 
the initial RO decision was made in April 2002, the decision 
on appeal was made in January 2003 and the VCAA notice was 
provided to the veteran in August 2003.  However, the Board 
finds that any defect in the timing of the VCAA notice in 
this case is harmless error.

In this case, a substantially complete application was 
received from the veteran in October 2001 and that claim was 
adjudicated by the RO in the April 2002 rating decision.  The 
RO later readjudicated the issues and issued a new rating 
decision in January 2003.  Only after that decision did the 
RO, in a letter dated in August 2003, specifically provide 
notice to the veteran as required by 38 U.S.C.A. § 5103(a).  
However, the Board notes that the record indicates that prior 
to that time the veteran had been apprised of what evidence 
would be necessary to substantiate his claim, as well as the 
specific assignment of responsibility for obtaining evidence.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

After the veteran submitted his claim in October 2001 and the 
RO issued a rating decision in April 2002, he was provided a 
copy of the rating decision, which set forth the general 
requirements of the applicable law pertaining to the 
establishment of service connection for the claimed 
disorders.  The same information was provided to the veteran 
in the January 2003 rating decision where service connection 
was again denied.  This general advisement was reiterated in 
the statement of the case.  Nevertheless, because the VCAA 
notice in this case was not provided to the veteran prior to 
the initial RO adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
law found by the Court in Pelegrini.  While the Court did not 
address whether, and if so, how the Secretary could properly 
cure defect in the timing of a notice, the Court did leave 
open the possibility that a notice error of this kind may be 
nonprejudicial to a claimant.

The Court in Pelegrini found, on one hand, that the failure 
to provide the notice until a claimant had already received 
an initial unfavorable RO determination, i.e., a denial of 
the claim, would largely nullify the purpose of the notice 
and, as such, prejudice the claim by forcing a claimant to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 18 Vet. App. at 120.  On the other hand, the Court 
stated that it did not hold that that a case, where pre-
agency of original jurisdiction (AOJ) adjudication notice was 
not provided, must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  Id.  The Court further engaged in a 
discussion of whether a particular claimant would be 
prejudiced in a specific case by the lack of pre-AOJ 
adjudication notice.  Id. at 121-22.

In light of the above, the Board finds that the Court in 
Pelegrini has left open the possibility that a notice error 
can be nonprejudicial to a claimant.  To find otherwise would 
require the Board to remand every case for the purpose of 
having the RO provide a pre-initial adjudication notice, the 
only way the RO could provide such notice, however, would be 
to vacate all prior decisions, as well as nullify the notice 
of disagreement and substantive appeal that were filed by the 
veteran in order to perfect the appeal to the Board.  In the 
Board's opinion, there is no basis for concluding that 
harmful error occurs simply because a claimant received VCAA 
notice after the initial adverse decision.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
RO adjudication, the Board does not believe that this could 
have been the intention of the Court, otherwise the Court 
would not have taken "due account of the rule of prejudicial 
error" in reviewing the Board's decision.  See 38 U.S.C.A. 
§ 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  (There is no implicit exemption for the 
notice requirement contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in Section 7261(b)(2) 
that the veteran's claims court shall "take due account of 
the rule of prejudicial error.").

Furthermore, in reviewing RO decisions on appeal, the Board 
is required to review the evidence on a de novo without 
providing any deference to the RO's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to a decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veteran's benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication notice 
constitutes harmless error, especially since the RO decision 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in a matter under consideration.  38 U.S.C.A. 
§ 20.1104.

There is simply no "adverse determination," as discussed by 
the Court in Pelegrini for the veteran to overcome.  
Pelegrini, 18 Vet. App. at 121.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an RO decision is appealed 
to the Board.  Rather, it is only after a decision of the RO 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied and the claimants be given an 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard v. Brown, 
4 Vet. App. 384 (1993); Suttman v. Brown, 9 Vet. App. 533 
(1996); 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of a VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the first RO adjudication of the claim, 
the veteran was notified by way of the April 2002 and January 
2003 rating decisions and the November 2003 statement of the 
case of the elements necessary to establish service 
connection.  Also, the VCAA notice provided by the RO to the 
veteran was provided prior to the transfer and certification 
of the case to the Board and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After notice was provided and an 
opportunity provided to the veteran to submit additional 
evidence and argument, the veteran was afforded a Travel 
Board hearing but elected not to address the issues of 
prostate cancer and peripheral neuropathy of the feet.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence the VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim."  This new "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the Board finds that the August 2003 letter to 
the veteran does essentially contain the "fourth element."  
The letter requested the veteran to provide any additional 
evidence or information within 30 days.  The letter further 
informed the veteran of what evidence was of record, what the 
RO would do to assist and what the veteran should do in 
support of his claim.  As indicated above, all the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given an opportunity to submit information and 
evidence in support of their claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
In this case, because each of the four content requirements 
of the VCAA notice have been satisfied, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini; Quartuccio, supra.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, the RO obtained private records from several 
sources identified by the veteran.  VA treatment records were 
obtained and associated with the claims file.  The veteran 
was afforded a VA examination in January 2002.  He was 
afforded a Travel Board hearing in May 2004 but did not 
address these issues at the hearing.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to final 
appellate review.  Accordingly, the Board finds that the VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary to satisfy the 
requirements of the VCAA.  


ORDER

Entitlement to service connection for residuals of prostate 
cancer is denied.

Entitlement to service connection for peripheral neuropathy 
of the feet is denied.




REMAND

The veteran is also seeking entitlement to service connection 
for residuals from removal of his right lung and skin cancer, 
and an increased rating for service-connected 
epidermophytosis of the hands, feet and groin, currently 
evaluated as 10 percent disabling.

The veteran testified in May 2004 that he served as an 
aircraft mechanic in India during World War II.  He testified 
about working in the sun on the aluminum aircraft and the 
intense heat and hot sun.  He related one episode where he 
was working without a shirt in order to access an area on an 
aircraft engine.  He was told by the malaria control officer 
to put his shirt back on and wear it buttoned up.  The 
veteran complied until the officer was out of sight and again 
removed his shirt.  He said it was the only way to get his 
body into position to access the required area of the engine.  
The veteran said that the crews worked in hard conditions to 
get the job done.

The veteran also testified as to having several lesions 
removed over the years.  The VA records from 1978 onward 
reflect the removal of a number of basal cell carcinoma 
lesions.  A statement from the veteran's private physician, 
S. Markowitz, M.D., also documents the removal of a number of 
lesions over the years.  He also said that he had provided 
treatment for multiple actinic keratoses of the face and 
multiple pre-cancerous cutaneous lesions due to sun exposure.

A VA examination is required to provide an opinion as to 
whether the veteran's current skin cancer is related to his 
sun exposure in service.  Further, the January 2002 VA 
examination was inadequate to rate the veteran's claim for an 
increased rating for his service-connected epidermophytosis, 
despite the increase to 10 percent granted during the 
pendency of the appeal.  As such a new examination is 
required to assess the current level of the veteran's 
service-connected disability.

Finally, the veteran's SMRs are negative for any complaints 
related to a right lung problem.  Evidence associated with 
the claims file indicates that the veteran was treated for 
complaints related to the right lung in 1991.  A letter from 
M. G. Reda, M.D., dated in June 2002, reported that the 
veteran presented with an unusual right upper lobe collapse.  
This was associated with severe lung infection and required 
surgical resection.  Dr. Reda stated that the veteran's 
pathology was very unusual.  He said that "[w]hether 
exposure during his service years had predisposed him to the 
development of this lesion or not, it is very hard to 
exclude."  Further clarification of this statement is 
required.

The veteran also identified that his lung surgery was 
performed by a B. Huang, M.D. and provided a release for the 
RO to obtain pertinent medical records.  The RO did write to 
Dr. Huang in May 2002 but it appears that the letter was 
returned, although there is no indication on the envelope as 
to why the letter would have been returned.  There is no 
evidence of a second attempt to obtain the records.

The Board notes that the RO informed the veteran that the 
records from Dr. Huang were received in a letter dated in 
October 2002.  The Board is unable to locate any records 
associated with Dr. Huang in the claims file.  The RO did not 
list records from Dr. Huang in the evidence received in the 
November 2003 statement of the case.  However, as the veteran 
may have thought the records were of file, he must be 
afforded an opportunity to either obtain the records or 
authorize the RO to make a second attempt.  See 38 C.F.R. § 
3.159 (2003).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers, VA and private, who have 
treated him for his service-
connected disability since August 
2000 and for his claimed residuals 
of removal of the right lung and 
skin cancer.  After securing the 
necessary release(s), the RO should 
obtain those records that have not 
been previously secured.  The Board 
is especially interested in the 
treatment records from the veteran's 
private medical care providers.  
Previously only letters have been 
provided in reply to requests for 
records from Dr. Reda and Dr. 
Markowitz.

2.  Dr. M. G. Reda should be 
contacted and asked to provide an 
explanation for his statement 
regarding the etiology of the 
veteran's right lung condition.  Dr. 
Reda said that it would be hard to 
exclude whether exposure during the 
veteran's service years had 
predisposed him to the development 
of his lesion or not.  Dr. Reda 
should be asked to provide a 
rationale for his statement/opinion 
and to state whether it was at least 
as likely as not that the veteran's 
lung was removed as a result of an 
underlying condition that developed 
during the veteran's military 
service.

3.  The veteran should be afforded a 
VA dermatology examination to assess 
the current status of his service-
connected epidermophytosis.  The 
claims file and a copy of this 
remand should be provided to the 
examiner prior to the examination.   
The examiner's finding should be 
consistent with the regulations 
found at 38 C.F.R. § 4.118 as 
established both before and after 
August 2002.

The examiner is also requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's development of basal 
cell carcinoma is related to sun 
exposure during service.  A complete 
rationale for any opinion must be 
expressed in the report

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



